NOTICE OF ALLOWABILITY
This Notice of Allowability addresses U.S. Application No. 16/178,185 (hereinafter “instant reissue application”), which is a reissue application of U.S. Application No. 14/604,870 (hereinafter “870 Application”), entitled “ILLUMINATION DEVICE AND METHOD FOR AVOIDING AN OVER-POWER OR OVER-CURRENT CONDITION IN A POWER CONVERTER”, which issued as U.S. Patent No. 9,485,813 (hereinafter “813 Patent”), issued November 1, 2016.            
AMENDMENT 
	Patent Owner’s response filed on January 7, 2022 (hereinafter “the January 2022 Amendment”) has been fully considered and entered.  This action is in response to the January 2022 Amendment.                                                  

STATUS OF CLAIMS
The status of the claims in this proceeding is as follows:  
Claims 1-11 and 13-21 are original as in the ‘813 Patent.
Claim 12 is amended.
Claims 22-23 and 29-30 are newly added.  
New claims 24-28 and 31-49 are cancelled. 
Therefore, claims 1-23 and 29-30 are pending and examined herein. Of these, claims 1, 12, 22, 23, 29 are independent claims.  
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).  Therefore, unless one of the exceptions applies below, Examiner will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiner finds that Patent Owner has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

B.	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
th ¶) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

As noted in the October 7, 2021 Non-Final Action, Examiner finds that the claims below include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:

B1.	FL #1: “control circuit …” (Claim 1)
A first means-plus-function phrase is recited in claim 1 (and included in each of dependent claims 2-11), which recites “control circuit is configured for…” or hereinafter FL #1.  Examiner determines herein that FL #1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that FL #1 in claim 1 recites: 
“wherein the control circuit is configured for:
determining the maximum safe current level or the maximum safe power level of the at least one power converter at the present temperature; and adjusting the respective drive currents supplied to the plurality of LED chains, so as not to exceed the maximum safe current level or the maximum safe power level at the present temperature; an interface coupled for receiving a chromaticity setting, and wherein the control circuit is further configured for determining a maximum lumens value that can be safely produced by all LED chains at a predetermined safe temperature to achieve the chromaticity setting; and 
wherein the interface is further coupled for receiving a brightness setting, and wherein the control circuit is further configured for determining a target lumens value that can be safely produced by all LED chains at the present temperature to achieve the chromaticity setting without exceeding the maximum safe current level or the maximum safe power level associated with the at least one power converter." 
(B1)(a)	3-Prong Analysis: Prong (A)
FL #1 meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that “control circuit” is a generic placeholder or nonce term equivalent to “means” because the term “control circuit” does not convey any particular structure.  
Furthermore, there is not adequate disclosure or suggestion from the prior art or the ‘813 Patent that any “control circuit" is a sufficient structure to perform all the functions recited in FL #1.  Specifically, there is not suitable suggestion that any known control circuit of a prior art device can 1/ determining the maximum safe current level or the maximum safe power level of the at least one power converter at the present temperature; 2/ adjusting the respective drive currents supplied to the plurality of LED chains, so as not to exceed the maximum safe current level or the maximum safe power level at the present temperature; 3/ determining a maximum lumens value that can be safely produced by all LED chains at a predetermined safe temperature to achieve the chromaticity setting; 4/ determining a target lumens value that can be safely produced by all LED chains at the present temperature to achieve the chromaticity setting without exceeding the maximum safe current level or the maximum safe power level associated with the at least one power converter as recited in claim 1.
Accordingly, Examiner is not finding suitable facts in the specification, prosecution history or the prior art to construe “control circuit …” in FL #1 as the name of a sufficiently definite structure for performing all the functions recited in FL #1 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “control circuit…” is a generic placeholder having no specific structure associated therewith.  Because “control circuit…” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FL #1 meets invocation Prong (A).

(B1)(b)	3-Prong Analysis: Prong (B)
FL #1 meets invocation prong (B) because it recites the functions: 1/ determining the maximum safe current level or the maximum safe power level of the at least one power converter at the present temperature; 2/ adjusting the respective drive currents supplied to the plurality of LED chains, so as not to exceed the maximum safe current level or the maximum safe power level at the present temperature; 3/ determining a maximum lumens value that can be safely produced by all LED chains at a predetermined safe temperature to achieve the chromaticity setting; 4/ determining a target lumens value that can be safely produced by all LED chains at the present temperature to achieve the chromaticity setting without exceeding the maximum safe current level or the maximum safe power level associated with the at least one power converter.

(B1)(c)	3-Prong Analysis: Prong (C)
FL #1 meets invocation prong (C) because FL #1 does not recite sufficient structure for performing all the claimed function.  Based upon a review of claim 1, the Examiner finds that FL #1 recites very little structure, if any, for performing the function as set forth of FL #1. Other than the “control circuit”, FL #1 cites various “steps” of the “control circuit” and does not recite any other structural components.  Because FP #1 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that FL #1 meets invocation Prong (C).
In view of the Examiner findings above that FL #1 meets invocation prongs (A)-(C), the Examiner concludes FL #1 invokes interpretation under 35 U.S.C. §112 (6th ¶).

(B1)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘813 Patent, Examiner finds that the corresponding structure (i.e., algorithm) for the FL#1 is a control circuit box 22 containing a storage medium 23 of Fig. 1.  The corresponding software is the program/instruction for performing the algorithm in Figs. 6, 7 and 11-13 as described in the specification.  The control circuit of the ‘813 Patent could comprise a hardware logic for implementing the method steps or a processing device executing program steps stored within the storage medium (see col. 4, lines 36-41).  

    PNG
    media_image1.png
    348
    520
    media_image1.png
    Greyscale

Fig. 1 of the ‘813 Patent. 

In view of this finding, pursuant to 35 U.S.C. §112 (6th ¶), FL #1 in claim 1 will be limited to the corresponding structure discussed above.

B2.	FL #2: The limitation “control circuit …” (Claim 22) is similarly interpreted under 35 U.S.C. §112 (6th ¶) as “the control circuit…” of claim 1 above.  As noted above, because FL #2 and control circuit in particular meets the 3-prong test analysis, 35 USC 112, sixth paragraph is invoked. The specification implicitly describes the structure corresponding to "the control circuit” as the control circuit box 22 containing the storage medium 23 of Fig. 1.  The corresponding software is the program/instruction for performing the algorithm in Figs. 6, 7 and 11-13 as described in the specification. The control circuit of the ‘813 Patent could comprise the hardware logic for implementing the method steps or the processing device executing program steps stored within the storage medium (see col. 4, lines 36-41).  

B3.	FL #3: “control circuit …” (Claim 29)
A further means-plus-function phrase is recited in claim 29 (and included in dependent claim 30), which recites “control circuit …” or hereinafter FL #3.  Examiner determines herein that FL #3 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that FL #3 in claim 29 recites: 
“the control circuit configured to:
measure, via temperature sensing circuitry communicatively coupled to the control circuit, a present temperature of the illumination device;
determine a scale factor to be applied to the respective drive currents of each of a plurality of LED chains to achieve a target chromaticity setting for the illumination device without exceeding a maximum current level of the one or more LED driver circuits at the measured present temperature:
determine a maximum lumens value that can be produced by the plurality of LED chains to achieve the target chromaticity setting for the illumination device without exceeding the maximum current level of the one or more LED driver circuits at the measured present temperature;
determine, based on the scale factor, the maximum lumens value, and a target brightness setting, a target lumens value that can be produced by the plurality of LED chains to achieve the target chromaticity setting for the illumination device without exceeding the maximum current level of the one or more LED driver circuits at the measured present temperature:
update the target lumens value in response to a change in the target chromaticity setting, the brightness setting, or the measured present temperature; and
adjust, based on the scale factor and the maximum lumens value, the respective drive currents supplied to each of the plurality of LED chains to achieve the target lumens value;”

(B3)(a)	3-Prong Analysis: Prong (A)
FL #3 meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that “control circuit” is a generic placeholder or nonce term equivalent to “means” because the term “control circuit” does not convey any particular structure.  
Furthermore, there is not adequate disclosure or suggestion from the prior art or the ‘813 Patent that any “control circuit" is a sufficient structure to perform all the functions recited in FL #3.  
Accordingly, Examiner is not finding suitable facts in the specification, prosecution history or the prior art to construe “control circuit …” in FL #3 as the name of a sufficiently definite structure for performing all the functions recited in FL #3 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “control circuit…” is a generic placeholder having no specific structure associated therewith.  Because “control circuit…” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FL #3 meets invocation Prong (A).

(B3)(b)	3-Prong Analysis: Prong (B)
FL #3 meets invocation prong (B) because it recites the functions: 1/ measure, … a present temperature of the illumination device; 2/ determine a scale factor … without exceeding a maximum current level of the one or more LED driver circuit at the measured present temperature; 3/ determine a maximum lumens value… at the measured present temperature; 4/ determine, based on the scale factor … at the measured present temperature; 5/ update the target lumens value … the measured present temperature; and 6/ adjust based on the scale factor .. to achieve the target lumens value.”

(B3)(c)	3-Prong Analysis: Prong (C)
FL #3 meets invocation prong (C) because FL #3 does not recite sufficient structure for performing all the claimed function.  Based upon a review of claim 29, the Examiner finds that FL #3 recites very little structure, if any, for performing the function as set forth of FL #3. Other than the “control circuit”, FL #3 cites various “steps” of the “control circuit” and does not recite any other structural components.  Because FP #3 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that FL #3 meets invocation Prong (C).

(B3)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘813 Patent, Examiner finds that the corresponding structure for the FL#3 is the control circuit box 22 containing the storage medium 23 of Fig. 1.  The corresponding software is the program/instruction for performing the algorithm in Figs. 6, 7 and 11-13 as described in the specification.  
 In view of this finding, pursuant to 35 U.S.C. §112 (6th ¶), FL #3 in claim 29 will be limited to the corresponding structures discussed above.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

C.	Conclusion of Claim Interpretation
In view of the forgoing, Examiner interprets FL#1- FL #3 under 35 U.S.C. §112 (6th ¶) as discussed above.  Since no further limitations invoke interpretation under 35 U.S.C. §112 (6th ¶) and no further limitations are lexicographically defined, the remaining limitations will be interpreted applying the broadest reasonable interpretation.

REISSUE OATH/ DECLARATION
 	The reissue declaration filed June 6, 2019 (hereinafter the "2019
Reissue Declaration”) is acknowledged and accepted. Even though Examiner
finds that error stated in the 2019 Reissue Declaration is no longer valid in
view of the amendments to claims 24 and 40.  As recited therein, the error identified was that “New independent Claim 22 seeks to broaden issued independent Claim 1 by, e.g., not reciting limitations directed at: (i) a temperature sensor or (ii) the control circuit determining a maximum safe current level or a maximum safe power level. New independent Claim 23 seeks to broaden issued independent Claim 12 by, e.g., not reciting limitations directed at determining a maximum safe current level or a maximum safe power level. New independent Claims 24 and 40 introduce claims directed to a different embodiment from independent Claims 1 and 12,1.e., an embodiment that determines a scale factor and adjusts respective drive currents based on the scale factor.” Following the January 2022 Amendment, new claims 24 and 40 have been canceled.  Accordingly, the error related to claims 24 and 40 are no longer valid. Nevertheless, the removal of a temperature sensor in claim 22 is still a valid error on which to base the instant reissue application. The fact the errors identified for claims 24 and 40 no longer exist do not alter the valid bases that are still there. Since Applicant need only identify one error to base reissue, the 2019 Reissue Declaration remain accepted.

RESPONSE TO AMENDMENT

Recapture under 35 U.S.C § 251:  
The rejection of claims 24-28 and 31-49 under 35 U.S.C § 251 as being an improper recapture have been withdrawn as necessitated by the 2022 Amendment. Claims 24-28 and 31-49 are canceled.  

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior arts fail to specifically teach or suggest a corresponding structure for FL #1: “a control circuit coupled to the temperature sensor and the driver circuit, where in the control circuit is configured for … so as not to exceed the maximum safe current level or the maximum safe power level at the present temperature” in combination with “an interface coupled for receiving a chromaticity setting … to achieve the chromaticity setting without exceeding the maximum safe current level or the maximum safe power level associated the at least one power converter” as required in claim 1. 
Claims 2-11 are allowed at least by virtue of their dependency from independent claim 1.  
Regarding claim 12: The prior arts fail to specifically teach or suggest a combination of: “adjusting drive currents …at the present temperature”, “receiving a chromaticity setting …”; “determining a maximum lumens value … to achieve the chromaticity setting”; “determining a target lumens value … the maximum safe power level associated with the power converters” in combination “measuring the present temperature ..” and “determining the maximum safe current level …” steps as required in claim 12.  	Claims 13-21 are allowed at least by virtue of their dependency from independent claim 12.
Regarding claim 22:  The prior arts fail to specifically teach or suggest a corresponding structure for FL #2 “a control circuit …” and “the interface  … ” in combination with all the functions required in claim 22. 
 Regarding claim 23:  The prior arts fail to specifically teach or suggest  the combination of “measuring, by temperature sensing circuitry  …”, “adjusting, by control circuitry …”, “receiving, via interface circuitry …”, “determining a maximum lumens value …” and “determining a target lumens value …” steps as required in claim 23. 
Regarding claim 29:  The prior arts fail to specifically teach or suggest a corresponding structure for FL #3 “a control circuit…” and “an interface…” in combination with all the functions required in claim 29.
Claim 30 is allowed at least by virtue of its dependency from independent claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 1-23 and 29-30 are allowed. 
	
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MY TRANG TON whose telephone number is 571-272-1754.  The Examiner can normally be reached on 7:00AM-5:30 PM, Monday - Thursday.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Signed:
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        














Conferees: 
/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992